                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

                           CASE NO.: 8:18-cv-02608-SDM-AAS

HEALTHPLAN SERVICES, INC.,
a Florida corporation,

       Plaintiff,

v.

RAKESH DIXIT, an individual,
FERON KUTSOMARKOS,
an individual,
E-INTEGRATE, INC.,
a Florida corporation,
KNOWMENTUM, INC,
a Florida corporation,
and
MEDIA SHARK PRODUCTIONS, INC.,
a Florida corporation,

      Defendants.
___________________________________/


                                  NOTICE OF HEARING

       PLEASE TAKE NOTICE, that pursuant with Order (ECF No. 69), the undersigned

lead counsel, Alejandro J. Fernandez, has conferred with opposing counsel about a hearing

date for Plaintiff’s motions to compel (ECF Nos. 65, 68) and the parties’ joint motion for

preliminary pretrial conference (ECF No. 67), and requests a hearing be scheduled for May

3, 2019, at 10:00 a.m., before United States Magistrate Judge Amanda Arnold Sansone.

Dated: April 4, 2019                         Respectfully Submitted,

                                             By: /s/ Alejandro J. Fernandez
                                              Alejandro J. Fernandez


                                              1
Fla. Bar No. 32221
Board Certified in Intellectual Property Law
E-mail: afernandez@brinksgilson.com
Stephen J. Leahu
Fla. Bar No. 54037
Board Certified in Intellectual Property Law
E-mail: sleahu@brinksgilson.com
BRINKS GILSON & LIONE, P.A.
401 E. Jackson Street, Suite 3500
Tampa, FL 33602
Telephone No. (813) 275-5020
Facsimile No. (305) 275-5021

William H. Frankel
IL ARDC No. 3127933
Admitted Pro Hac Vice
wfrankel@brinksgilson.com
Andrew J. Avsec
IL ARDC No. 6292313
Admitted Pro Hac Vice
aavsec@brinksgilson.com
BRINKS GILSON & LIONE, P.C.
NBC Tower, Suite 3600
455 N. Cityfront Plaza Drive
Chicago, Illinois 60611
Telephone No. (312) 321-4200
Facsimile No. (312) 321-4299

Evi T. Christou
D.C. Bar No.1600066
Admitted Pro Hac Vice
echristou@brinksgilson.com
BRINKS GILSON & LIONE, P.C.
1775 Pennsylvania Avenue, NW
Suite 900
Washington, D.C. 20006
Telephone No. (202) 296-6923
Facsimile No. (202) 296-8701

Counsel for Plaintiff




2
                             CERTIFICATE OF SERVICE

       I HEREBY certify that on April 4, 2019, I electronically filed the foregoing document

with the Clerk of the Court CM/ECF.



                                                   /s/ Alejandro J. Fernandez
                                                      Alejandro J. Fernandez




                                             3
